FILED

UNITED STATES DISTRICT COURT MAR -9 2020
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

AMARE EL BEY,
Plaintiff,
Vv. Civil Action No.: 1:20-cv-00250 (UNA)
NATIONSTAR HECM ACQUISITION

TRUST 2018-1, WILMINGTON
SAVINGS FUND SOCIETY, FSB,

Nee Ne NY Ne Ne Ne ee Se Se Se ee Se”

Defendant.

MEMORANDUM OPINION

This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. | The court will grant the in forma pauperis
application and dismiss the case for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” if it determines that the subject matter
jurisdiction is wanting).

Plaintiff, a resident of Washington, D.C., sues Nationstar HECM Acquisition Trust. It
appears that both parties are involved in a landlord-tenant matter in the Superior Court of the
District of Columbia, see Nationstar HECM Acquisition v. All Occupants, No. 2019 LTB 019658
(D.C. Super. Ct. filed Sept. 10, 2019). These proceedings apparently resulted in plaintiffs recent
eviction from a property located in Washington D.C.

Plaintiff now seeks to challenge this eviction and alleges that it was improper because of
various procedural and jurisdictional issues. He asks the court to “set aside [the] unconstitutional

unlawful eviction.” Federal district courts, however, lack jurisdiction to review or interfere with
~s!

in.

Judicial decisions by state and District of Columbia courts. See Richardson vy. District of Columbia
Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996) (citing District of Columbia v. Feldman,
460 U.S. 462, 476 (1983) and Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), aff'd, No. 94-
5079, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995)).

Here, plaintiffs sole request for relief is for the reversal of the judgment of the Superior
Court, which is untenable. The “Rooker-Feldman’” bars district courts “from hearing cases that
amount to the functional equivalent of an appeal from a state court.” Gray v. Poole, 275 F.3d 1113,
1119 (D.C. Cir. 2002). Plaintiff attempts to circumvent this issue by citing to a federal statute,
namely, 28 U.S.C. § 1655. First, the court finds no applicability of this statute to plaintiff s instant
claims. Second, even if plaintiff had stated a valid federal question, it could not proceed as pled,
because it would be “inextricably intertwined with a state court decision that the district court is
in essence being called upon to review the state-court decision,” Stanton v. Dist. of Columbia Court
of Appeals, 127 F.3d 72, 75 (D.C. Cir.1997) (citation and internal quotation marks omitted).

Therefore, this case is dismissed for want of subject matter jurisdiction. See Fed. R. Civ.

P. 12(h)(3). An order consistent with this memorandum opinion is issued separately.

IW

United States District Judge

om Sift
